UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2191



KIM Y. EDDINGS,

                                              Plaintiff - Appellant,

          versus


SUSAN DEWEY, Executive Director,      Virginia
Housing Development Authority,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cv-00506-HEH)


Submitted:   November 21, 2007            Decided:   January 22, 2008


Before TRAXLER, Circuit Judge, HAMILTON, Senior Circuit Judge, and
John Preston BAILEY, United States District Judge for the Northern
District of West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


William B. Pace, W. Alexander Burnett, WILLIAMS MULLEN, Richmond,
Virginia; Marcellinus L. M. B. Slag, LEGAL AID JUSTICE CENTER,
Richmond, Virginia, for Appellant. Godfrey T. Pinn, Jr., HARRELL
& CHAMBLISS, L.L.P., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kim Y. Eddings appeals a district court order dismissing her

action   challenging   the   termination   by   the   Virginia    Housing

Development Authority (“the VHDA”) of her housing assistance.

Finding no error, we affirm.

     Eddings began receiving rental vouchers in approximately 1994

through the Section 8 Existing Housing Rental Assistance Program.

She used the vouchers to rent a home in Richmond, Virginia, where

she lived with her four sons, her husband, and her mother-in-law.

In July 2005, however, Eddings’s husband began serving a two-year

prison sentence.   Eddings first informed the VHDA of the change in

the composition of her household during her annual recertification

in January 2006.   Because Eddings had failed to notify the VHDA

within 30 days of the change, VHDA informed her that it was

terminating her housing assistance.        Eddings requested, and was

granted, an informal hearing regarding the termination.          Although

no evidence was presented of any intentional wrongdoing by Eddings

or any benefit received by her in not promptly reporting her

husband’s incarceration, and although the hearing officer made no

finding of intentional wrongdoing or financial benefit by Eddings,

the hearing officer nevertheless upheld the termination.

     Eddings subsequently filed suit against Susan Dewey, the

executive director of the VHDA.        The action alleges that the

termination violated Eddings’s rights under the applicable federal


                                   2
regulations since the VHDA did not consider that her failure to

timely notify the VHDA of her change in household composition was

unintentional.   The suit also claims that the termination violated

Eddings’s rights under the Due Process Clause of the federal

Constitution because the VHDA’s own operating manual prohibited

terminating benefits for an unintentional violation of federal

regulations or VHDA policy.    Dewey moved to dismiss Eddings’s suit

for failure to state a claim.        See Fed. R. Civ. P. 12(b)(6).     In

granting Dewey’s motion, the district court concluded that neither

a federal regulation, a federal policy, nor the VHDA’s operating

manual   prohibits    the   VHDA’s       termination   of   benefits   for

unintentional violations.     See Eddings v. Dewey, 2006 WL 2850646,

at *2-*3 (E.D. Va. Oct. 2, 2006).

     On appeal, Eddings argues that the district court’s conclusion

was erroneous.   Because we find no error in the district court’s

analysis, however, we affirm.            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid in the

decisional process.


                                                                 AFFIRMED




                                     3